                               IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

DANIEL E.,1

                  Plaintiff,                                                        Civ. No. 6:19-cv-00802-MC

         v.                                                                         OPINION AND ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

            Defendant.
_____________________________

MCSHANE, Judge:

         Plaintiff Daniel E., proceeding pro se, filed this action on May 22, 2019. This Court

granted Plaintiff in forma pauperis status on June 6, 2019. ECF No. 7. On September 6, 2019,

this Court ordered Plaintiff to take various steps to effectuate service within 30 days of the

Order. ECF No. 10. Plaintiff failed to do so. This Court ordered Plaintiff to show cause in

writing by December 11, 2019 why this case should not be dismissed for failure to comply with

the Court’s previous Order (ECF No. 10). ECF No. 11. That Order was mailed to Plaintiff on

November 27, 2019 and returned as undeliverable. See ECF Nos. 11 and 12. Because Plaintiff

failed to notify the Court of his change his address pursuant to Local R. 83-12 and failed to show

cause why the matter should not be dismissed pursuant to Fed. R. Civ. P. 41(b) and Local R. 41-

2(a), this action is dismissed without prejudice.




1
 In the interest of privacy, this Order uses only the first name and the initial of the last name of the non-
governmental party in this case.


1 – OPINION AND ORDER
                                   CONCLUSION

     This action is DISMISSED without prejudice.

     IT IS SO ORDERED.

     DATED this 11th day of February, 2020.



                                    _    /s/ Michael J. McShane_______
                                              Michael McShane
                                        United States District Judge




2 – OPINION AND ORDER
